DETAILED ACTION

This Office Action is in response to the communication filed on 05/18/2022. 
Status of the claims:
Claims 1-20 were previously presented and examined.
Claims 1-20 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 05/18/2022. 
Each of claims 1-20 were objected to for the various reasons set forth in the office action dated 04/14/2022. Applicant’s response has overcome the claims objection. Accordingly, withdrawal of the Objection is made.
Abstract of the disclosure was objected to for reason noted in said Office Action. Applicant’s response has overcome the objection. Accordingly, withdrawal of the Objection to the Abstract is made.



 Allowable Subject Matter
Pending claims 1-20 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 
The closest prior art of record are US 2003/0072382 to Raleigh et al. (“Raleigh”, hereinafter), and WO02080590 to Leung et al. (“Leung”)

Regarding Independent claims 1 and 11, the prior art of record, specifically 
teaches a method and apparatus for transmitting frames of information across a communications channel comprising conversion operations for converting the frames into a discrete-time Time-Limited signal and for converting the discrete-time Time-Limited signal into a continuous-time signal, and a transmission operation for transmitting the continuous-time signal across the communications channel (e.g. abstract, paragraphs [1050], [1059], [1060], [1082], [1159], figures 1-31 of Leung) and a digital communication system including a communication channel having one or more inputs , wherein the determining characteristics of said channel based on signals received via one or more channel outputs, comprising, receiving training symbols via said channel outputs; and computing characteristics of said channel based on said received training symbols and assumptions that an impulse response of said channel is substantially time-limited and that variation of said impulse response over time is continuous and a Toeplitz input-output matrix is transformed into a circulant input-output matrix; Toeplitz matrices that describe the time-domain input-output behavior of each antenna pair (see for example, Para [0110], Claims 108 of Raleigh).
However, none of the prior arts cited alone or in combination provides the design aspect a conversion operation for converting the frames of information into a discrete-time Time-Limited signal where the frames of information are contained in a plurality of Finite Access Time (FAT) Degrees Of Freedom (DOF) and first and second converters for converting the frames of information into a discrete- time Time-Limited signal where the frames of information that are contained in a plurality of FAT DOF and converting the discrete-time Time-Limited signal into a continuous-time signal, as recited in independent claims 1,  11 and further limited in dependent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure: 
US8077679 
Method and apparatus for providing protocol options in a wireless communication system 


US8498647 
Distributed downlink coordinated multi-point (CoMP) framework





US9713019
Self organizing backhaul radio






US9667330
Massive MIMO multi-user beamforming and single channel full duplex for wireless networks


EP1855492B1
Method, apparatus and system for reusing resources in a telecommunication network using repeaters.

US20180054218
Method and apparatus for grid mapping in a wireless communication system




CN101632252A
Multi-antenna relay station with two-way channel






US8737362
Methods, systems, and computer readable media for interference-minimizing code assignment and system parameter 
TW201644225A
Channel estimation techniques for FDD MIMO systems






US20210136851
Smart scheduling for intermodulation distortion avoidance on multiple uplink transmissions


US20220166653
A Novel Communication System of High Capacity






US10038462
Digital cancellation of receiver nonlinear distortion in carrier aggregation systems



US9813121B1
Massive MIMO multi-user beamforming and single channel full duplex for wireless networks


US8688034
Repeater with mobile communication device feedback






US20220182844
Electronic device performing interference cancellation and operating method thereof



WO2011003339
Method, device and communication system for data processing in relay network



US10461814
Massive MIMO multi-user beamforming and single channel full duplex for wireless networks




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632